Exhibit 10.1
 

  IN THE CIRCUIT COURT OF THE 6TH   JUDICIAL CIRCUIT IN AND FOR   PINELLAS
COUNTY, FLORIDA      CIT TECHNOLOGIES CORPORATION, GENERAL JURISDICTION DIVISION
 a Michigan corporation, f/k/a NEWCOURT    TECHNOLOGIES CORPORATION, CASE NO.
03-2735CI-007    


 
Plaintiff,


v.


DIGITAL LIGHTWAVE, INC., a Delaware
corporation,


Defendant.
 
MEDIATION SETTLEMENT AGREEMENT
 
CIT Technologies Corporation (“CIT”) and Digital Lightwave, Inc. (“Digital”),
together with non-parties Optel LLC, a Delaware limited liability company, and
Optel Capital, LLC, a Delaware limited liability company (collectively,
“Optel”), by and through their authorized representatives, have entered into
this Mediation Settlement Agreement (the “Agreement”) as of June 8, 2004.


WHEREAS, CIT has initiated the above-captioned action against Digital (the
“Action”).


WHEREAS, the Action involves various claims by CIT against Digital arising from
or related to the lease of certain equipment from CIT to Digital pursuant to
that certain master lease agreement and related schedules set forth on Exhibit 1
attached hereto (collectively, the “Leases”).


WHEREAS, pursuant to the Action CIT has asserted total claims against Digital in
the aggregate approximate amount of $15,590,363 plus attorneys’ fees and costs
and accruing interest (the “Claim”).


WHEREAS, Digital has delivered equipment to CIT in or about September and
October 2002, which equipment was invoiced as Purchase Order #1049595 in the
aggregate amount of $321,318 (“Purchase Order #1049595”).


WHEREAS, Optel has advanced proceeds to Digital to satisfy its settlement
obligations to CIT set forth herein.


WHEREAS, Digital and Optel have entered into a non-binding term sheet (the “Term
Sheet”) to provide financing and to restructure the outstanding debt of Digital
to Optel as announced in a Current Report on Form 8-K filed by Digital with the
Securities and Exchange Commission (“SEC”) on May 25, 2004, a true and correct
copy of which is attached hereto as Exhibit 7.


WHEREAS, the parties desire to resolve all disputes between them completely and
to settle and to terminate finally and completely any and all claims, demands,
liabilities and causes of action between them, including the Action.


NOW THEREFORE, in consideration of the covenants contained in this Agreement,
and for further, good and valuable consideration, including, but not limited to,
the mutual avoidance of further costs, inconvenience and uncertainties relating
to the Action, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:
 1.  Cash Payment at Closing. CIT shall receive $5,200,000, of which $5,150,000
     shall be paid by bank official check on June 8, 2004 (the “Closing”) and
     $50,000 shall be paid by bank official check on June 9, 2004 and sent to
     CIT by overnight mail.
     
 2.  Returned and Released Equipment. Effective as of the Closing:
     
     
     1. Digital shall and hereby does release all of its right, title and
        interest in and to each unit of leased equipment returned by Digital to
        CIT in accordance with the Agreed Order of Replevin, each unit of leased
        equipment underlying Master Equipment Lease Agreement Schedule No. 007,
        each unit of leased equipment otherwise in CIT’s possession as of the
        Closing, and each unit of equipment underlying Purchase Order #1049595,
        including the equipment described on attached Exhibit 2 (collectively,
        the “Returned Equipment”). Digital acknowledges that CIT may sell the
        Returned Equipment in an orderly manner as it deems appropriate over the
        length of time it deems appropriate. Digital shall provide to CIT at
        Closing a bill of sale for the equipment underlying Purchase Order
        #1049595.
        
     2. CIT shall and hereby does release all of its right, title and interest
        (including any claims or liens) in and to each unit of leased equipment
        that it originally leased to Digital pursuant to the Leases which is not
        Returned Equipment (such equipment is more fully described in Exhibit 3
        attached hereto, which Exhibit 3 is true and correct absent manifest
        error and provided each such unit of equipment is not in CIT’s
        possession as of the Closing) (the “Released Equipment”), and CIT shall
        and hereby does assign all of its right, title and interest to the
        Released Equipment to Digital. CIT represents and warrants to Digital
        that it holds title to the Released Equipment in accordance with the
        Leases and that it has not granted any liens or encumbrances on the
        Released Equipment. The Released Equipment is otherwise provided to
        Digital “AS-IS, WHERE-IS”. CIT shall further execute and deliver UCC-3
        termination statements, as necessary in Digital’s reasonable judgment,
        to release such equipment from all UCC-1 Financing Statements that CIT
        caused to be filed against Digital, as debtor.
        
 3.  Warranty Obligation; Repair, Etc.
     
     
     1. Commencing as of the Closing, Digital shall provide a newly-issued
        one-year standard warranty for each unit of Returned Equipment that is
        (i) re-delivered by CIT to Digital; and (ii) shipped by Digital to the
        end purchaser. The shipping shall be at CIT’s cost and expense. Upon
        completion of Digital’s work on a unit of Returned Equipment, CIT will
        either arrange for Federal Express pick-up and delivery to the end
        purchaser or will pay such cost to Digital at the time of delivery to
        the end purchaser. Any such warranty shall be limited in amount to
        $2,000.00 per unit, and shall in any event terminate by no later than
        December 31, 2005. Moreover, Digital shall be required to issue such a
        warranty only with respect to Returned Equipment that has not been
        tampered with or modified in any way since the time it was received by
        CIT pursuant to the Agreed Order of Replevin, or, as to equipment
        underlying Lease Schedule No. 007, since delivered to CIT.
        
     2. At or as soon as practicable after the Closing, Digital shall supply to
        CIT for the Returned Equipment the missing cords, damaged components,
        manuals, literature, and warranty materials listed on Exhibit 4 attached
        hereto. Digital shall also confirm, prior to shipping a unit, that the
        software running on each unit of Returned Equipment is to manufacturer’s
        specification for such unit.
        
     3. CIT represents, warrants and covenants to Digital that each unit of
        Returned Equipment delivered by CIT to Digital pursuant to this ¶3 has
        not been and shall not be leased to any other party since the date such
        equipment was returned to CIT pursuant to the Agreed Order of Replevin,
        or, as to equipment underlying Lease Schedule No. 007, since delivered
        to CIT through the date such equipment is re-delivered by CIT to Digital
        pursuant to the first sentence of ¶3.1 above. Digital shall have no
        obligation under ¶3.1 to provide a warranty for any Returned Equipment
        that has been leased to any other party in breach of this ¶3.3.
        
     4. As used in this ¶3, the term “Returned Equipment” shall not include any
        unit of equipment underlying Purchase Order #1049595. As to the
        equipment underlying Purchase Order #1049595, the original warranty
        shall survive and remain in place according to its terms and conditions.
        
 4.  Digital Common Stock. At the Closing, Digital shall (i) issue to CIT
     2,500,000 shares of common stock of Digital (the “Shares”), and (ii) enter
     into a registration rights agreement (the “Rights Agreement”) with CIT, in
     the form attached hereto as Exhibit 5.
     
 5.  Conversion of Optel Debt.
     
     
     1. Digital agrees that if pursuant to the Term Sheet, any binding agreement
        arising out of the Term Sheet, or pursuant to any other agreement it
        shall authorize or execute, or take any action, whether through its
        officers, directors, or other agents to authorize or execute, (i) the
        conversion of any debt (secured or unsecured) owing by it to Optel as of
        the Closing (the “Optel Debt”) into equity of Digital or (ii) the
        exercise of any warrants or other equity securities issued by Digital to
        Optel pursuant to the Term Sheet (the “Warrants”) into equity of
        Digital, either in a principal amount greater than $5 million in the
        aggregate or at a conversion price of less than $1.00 per share during
        the period beginning on the Closing and ending thirty (30) days
        following the Effective Date (as defined in the Rights Agreement) (as
        such 30-day period may be extended pursuant to Section 1.6(b) of the
        Rights Agreement) (the “Lock-Up Period”), then, an Optel Default (as
        defined below) shall have occurred and Digital shall issue additional
        shares of restricted common stock of Digital to CIT in accordance with
        ¶5.2 below. Notwithstanding the foregoing, nothing in this ¶5 shall in
        any way prohibit or restrict Digital from authorizing or executing any
        agreement with Optel that provides for the conversion of all or any
        portion of the Optel Debt at any time other than during the Lock-Up
        Period or provides for the sale or other issuance of the Warrants, other
        warrants or other equity securities of Digital to Optel at any time (but
        not the exercise of the Warrants during the Lock-Up Period). CIT
        acknowledges that it is familiar with the Optel Debt and the Term Sheet,
        and the transactions contemplated therein, as disclosed by Digital in
        its filings with the SEC.
        
     2. In the event that Digital permits Optel to convert any of the Optel Debt
        or exercise the Warrants in violation of ¶5.1 above (an “Optel
        Default”), then, as liquidated damages and not as a penalty, Digital
        shall, within five (5) days of the earlier to occur of (i) conversion of
        the Optel Debt and exercise of the Warrants in the aggregate amount or
        dollar value in violation of ¶5.1 above or (ii) CIT’s written demand
        therefore, promptly take all corporate action necessary to, and will,
        issue to CIT an additional 2,500,000 shares of restricted common stock
        of Digital to CIT. To fully effectuate the terms of this ¶5, Digital
        shall execute and deliver pleadings and other documents in form and
        substance satisfactory to CIT and to CIT’s counsel, Devine Goodman
        Pallot & Wells, P.A., consenting to the entry of an order, injunction,
        or judgment directing Digital to issue the 2,500,000 shares of
        restricted common stock of Digital to CIT upon an Optel Default, if any.
        Digital fully consents to and waives any requirement of bond or other
        security for any such order, injunction or judgment to take effect.
        
 6.  Dismissal Without Prejudice. On the date of the Closing, CIT and Digital
     shall execute and file a stipulation and joint motion for a final judgment
     of replevin and dismissal of the Action without prejudice substantially in
     the form of Exhibit 6 attached hereto.
     
 7.  Releases. Effective upon the Closing, the parties agree to release each
     other as follows:
     
     
     1. Subject to ¶7.3 below, CIT, by and through its duly elected officers,
        for itself, its present and former parents, subsidiaries, affiliates,
        members, officers, directors, employees, agents, successors, and assigns
        (the “CIT Group”), hereby fully releases and does forever discharge
        Digital, Optel and each of their respective present and former parents,
        subsidiaries, affiliates, shareholders, officers, directors, employees,
        agents, successors, attorneys, and assigns and each and all of them, of
        and from any and all past, present or future claims, debts, rights,
        liabilities, damages, costs, expenses, attorneys’ fees, causes of
        action, and lawsuits, of every kind, nature, or description, whether
        known or unknown, suspected or unsuspected, fixed or contingent, which
        the CIT Group ever had, now has or may hereafter acquire, upon or by
        reason of any matter, cause, event or thing whatsoever accruing,
        occurring or arising from the beginning of the world to the date of the
        Closing, directly or indirectly related to the Leases, the Returned
        Equipment, the Claim, the Action, the Optel Debt, or the issuance of the
        Term Sheet, and any and all claims based upon or in any way relating to
        any of the foregoing; provided, however, that this release shall not
        apply to (i) Digital’s or Optel’s obligations to CIT under this
        Agreement or (ii) any monetary or non-monetary obligations of Digital
        with respect to any lease, equipment or warranty claims or transactions
        between Digital and CIT which are not the subject of the Action.
        
     2. Digital and Optel, by and through their duly elected officers, for
        themselves, their present and former parents, subsidiaries, affiliates,
        members, officers, directors, employees, agents, successors, and assigns
        (the “Digital Group”), hereby fully release and do forever discharge CIT
        and its present and former parents, subsidiaries, affiliates,
        shareholders, officers, directors, employees, agents, successors,
        attorneys, and assigns and each and all of them, of and from any and all
        past, present or future claims, debts, rights, liabilities, damages,
        costs, expenses, attorneys’ fees, causes of action, and lawsuits, of
        every kind, nature, or description, whether known or unknown, suspected
        or unsuspected, fixed or contingent, which the Digital Group ever had,
        now has or may hereafter acquire, upon or by reason of any matter,
        cause, event or thing whatsoever accruing, occurring or arising from the
        beginning of the world to the date of the Closing, directly or
        indirectly related to the Leases, the Returned Equipment, the Claim, the
        Action, and any and all claims based upon or in any way relating to any
        of the foregoing; provided, however, that this release shall not apply
        to (i) CIT’s obligations to Digital or Optel under this Agreement or
        (ii) any monetary or non-monetary obligations of CIT with respect to any
        lease, equipment or warranty claims or transactions between Digital and
        CIT which are not the subject of the Action.
        
     3. Digital acknowledges that the fundamental premise of this Agreement,
        including CIT’s release of Digital and Optel as provided in ¶7.1 above,
        is the irrevocable receipt by CIT of the payment sum provided for in ¶1
        above and the Returned Equipment, and the issuance of the Shares
        (collectively, the “CIT Payment”) as well as the continued operation of
        Digital outside of a bankruptcy case. In the event a bankruptcy case is
        filed by or against Digital within the 90-day preference period provided
        in Section 547 of Title 11 of the United States Code following the
        transfer to CIT of the CIT Payment, Digital shall obtain from the
        Bankruptcy Court a final order binding on Digital, the U.S. Trustee, any
        committees appointed or to be appointed by the Bankruptcy Court, all
        creditors, and any subsequently appointed Chapter 11 or 7 trustee(s)
        setting an absolute bar date for the commencement of any action against
        CIT to disgorge or return all or any portion of the CIT Payment or
        otherwise against CIT in connection with the CIT Payment, which bar date
        shall be scheduled for a date not later than the earlier of (i) sixty
        (60) days after the filing of the bankruptcy petition or (ii) the date
        for approval of any disclosure statement by Digital (the “Action Bar
        Date”). The remainder of this ¶7.3 shall apply only if Digital is a
        debtor in a bankruptcy case filed by or against it within the 90-day
        preference period provided in Section 547 of Title 11 of the United
        States Code following the transfer to CIT of the CIT Payment and (i) an
        action is brought against CIT prior to expiration of the Action Bar Date
        (or the Bankruptcy Court determines to allow an untimely filed action)
        or (ii) Digital fails to obtain an Action Bar Date on the terms set
        forth above. Then, and only then, the release by CIT provided in ¶7.1
        above as to the Preference Voting Amount and the Preference Amount (each
        as defined below) shall be deemed null, void and of no further force or
        effect, without requiring any further action or notice by any party
        hereto, and CIT shall have an allowed claim for all purposes in
        connection with the administration of the bankruptcy case or voting on
        any disclosure statement or plan in the amount of $10,590,363 (which
        amount represents the net of the Claim less a deemed value of $2.5
        million for each of the Returned Equipment and the Shares) (the
        “Preference Voting Amount”). In addition, for the purpose of
        distribution under a plan or otherwise, Digital shall owe CIT an amount
        equal to the sum of (i) $5,590,630 plus (ii) the amount that CIT
        actually transfers on account of any judgment or order entered against
        it in connection with the CIT Payment (the “Preference Amount”).
        
 8.  Confidentiality. Until the material terms of this Agreement are disclosed
     by Digital in accordance with SEC regulations, Digital, Optel and CIT shall
     not voluntarily disclose to any person who is not a signatory to this
     Agreement any of the terms of this Agreement, except the parties may
     disclose this Agreement and any terms thereof (i) in response to a subpoena
     or other binding legal process that the party believes is lawfully issued
     and served, (ii) in response to a request initiated by any state or federal
     regulatory agency, (iii) to any person within their organization or
     professionals retained by their organization with a need to know the
     information, including, without limitation, senior management, internal and
     external counsel, auditors, regulators, etc. (provided, that in each case
     such party shall take reasonable measures to protect the secrecy of and
     avoid disclosure of the fact of this Agreement and its terms by such
     persons), or (iv) as otherwise required by law. In the event any party is
     served with a subpoena or other binding legal process which calls for the
     disclosure of any information that is subject to this confidentiality
     provision, that party shall immediately notify the other parties to this
     Agreement of the subpoena or other legal process and each such other party
     shall take whatever action it deems necessary to protect its own interest.
     The parties further agree that if any party initiates any proceedings to
     enforce the terms of this Agreement, this Agreement and its contents shall
     be sealed in connection with such proceedings and shall remain confidential
     to the fullest extent possible by law. Nothing in this Agreement is
     intended by the parties to alter, eliminate, change, abrogate or reduce any
     disclosure requirement that any party hereto is (or at any time hereafter
     may be) obligated to comply with under the law
     
 9.  Time. Time is of the essence.
     
 10. Governing Law. This Agreement and the rights and obligations of the parties
     hereto shall be governed by, and construed and interpreted in accordance
     with, the law of the State of Florida. For avoidance of doubt, this
     provision is not intended to, and does not, alter or change the governing
     law under the Leases as set forth therein or as determined by a court of
     competent jurisdiction.
     
 11. Integration. This Agreement, together with all of the Exhibits, embodies
     the entire agreement of the parties and supersedes all prior agreements and
     understandings relating to the subject matter hereof.
     
 12. Amendment. No amendment or waiver of any provision of this Agreement shall
     in any event be effective unless the same shall be in writing and signed by
     CIT, Digital and Optel, and then any such waiver or consent shall be
     effective only in the specific instance and for the specific purpose for
     which given.
     
 13. Execution. This Agreement may be executed in any number of counterparts and
     by different parties in separate counterparts, each of which when so
     executed shall be deemed to be an original and all of which taken together
     shall constitute one and the same agreement.
     
 14. Representation by Counsel. Each of the parties represent and warrant that
     each of them has been represented by counsel in the negotiation of this
     Agreement, that each of their duly authorized representatives have read or
     otherwise learned and understand the contents thereof, and that said
     representatives have executed this Agreement knowingly, voluntarily, and
     willfully
     
 15. Further Mediation. Any controversy or claim arising out of or relating to
     this Agreement shall be submitted to mediation through the parties’
     mediator, Laurie Reimer, at a mutually convenient time and date (but, in
     any event, within 20 days of any controversy or claim arising).
     
 16. Disclaimer. This Agreement is made in connection with a full, final and
     complete satisfaction and compromise of disputed claims and matters.
     Neither this Agreement nor any action or acts taken in connection with this
     Agreement or pursuant to it constitutes an admission by any party to this
     Agreement or by any other entity or person that any conduct or action was
     unlawful or in violation of any contract, agreement, understanding, custom,
     or obligation among or between any of the parties, or constituted any
     wrongdoing whatsoever.
     
 17. Warranty of Authority. Each of the signatories below represents and
     warrants that he or she is authorized to execute this Agreement on behalf
     of the party for whom he or she signs this Agreement.

 

  IN THE CIRCUIT COURT OF THE 6TH   JUDICIAL CIRCUIT IN AND FOR   PINELLAS
COUNTY, FLORIDA      CIT TECHNOLOGIES CORPORATION, GENERAL JURISDICTION DIVISION
 a Michigan corporation, f/k/a NEWCOURT    TECHNOLOGIES CORPORATION, CASE NO.
03-2735CI-007    



Plaintiff,


v.


DIGITAL LIGHTWAVE, INC., a Delaware
corporation,


Defendant.
 


STIPULATION AND JOINT MOTION FOR
FINAL JUDGMENT OF REPLEVIN AND ORDER OF DISMISSAL
 
COMES NOW, the parties hereto, by and through their undersigned attorneys, and
state:


1.   The parties have entered into that certain Mediation Settlement Agreement
dated as of June 8, 2004 (the “Settlement Agreement”). On the terms and
conditions of the Settlement Agreement the parties have amicably settled all
matters and things in controversy that are the subject of this Action.


2.   Pursuant to the Order Prejudgment For Writ of Replevin and Prejudgment Writ
of Replevin entered by the Court and Clerk of Court on October 3, 2003 and
October 7, 2003, respectively, CIT shall be and is entitled to possession of the
equipment returned to CIT, which equipment is defined in the Settlement
Agreement as the “Returned Equipment” (other than the equipment comprising
Purchase Order #1049595), as against Digital and all parties or creditors acting
by or through Digital and such determination of possession is binding and final
for all purposes and shall survive dismissal of this Action.


3.   All claims raised in this Action shall be dismissed without prejudice,
subject to ¶4 below.


4.   Dismissal of all of the claims in this Action shall revert to a dismissal
with prejudice in the event no bankruptcy case is filed by or against Defendant
Digital Lightwave, Inc. within the 90-day preference period provided in Section
547 of Title 11 of the United States Code following the transfer to CIT of the
CIT Payment (as defined in the Settlement Agreement).


5.   Each party shall bear its respective costs and attorneys’ fees incurred in
this Action.


WHEREFORE, the parties hereto move this Court for the entry: (i) awarding
possession of the Returned Equipment to CIT; (ii) dismissing the claims in the
Action without prejudice, subject to ¶4 above and on the other terms set forth
herein; and (iii) for such other and further relief as the Court deems
appropriate.
 
FOR FINAL ORDER OF REPLEVIN AND DISMISSAL
 
THIS CAUSE having come before the Court on the Stipulation and Joint Motion for
Final Order of Replevin and Order of Dismissal entered into by both parties, the
Court having reviewed the file, and being otherwise fully advised in the
premises, it is hereby


ORDERED AND ADJUDGED that CIT Technologies Corporation has the right against
Digital Lightwave, Inc. of possession and to retain possession of the “Returned
Equipment” as owner as more fully described in the parties’ Settlement
Agreement, which equipment is further described on Exhibit “A” to this Order.
This determination of right of possession shall survive dismissal of this Action
for all purposes.


ORDERED AND ADJUDGED that all claims raised in this Action are and shall be
dismissed without prejudice, subject to ¶4 above. Each party shall bear its
respective costs and attorneys’ fees.


DONE AND ORDERED in Chambers, at Clearwater, Pinellas County, Florida this
______ day of June 2004.